Opinion
Per Curiam,
This is an appeal by defendants from a judgment entered on a verdict in favor of the use plaintiff. Action was brought by the Commonwealth to the use of Roger E. Gerhart, Inc., the sub-contractor (appellee) against Coopersmith Bros., Inc., the contractor, and Fireman’s Fund Insurance Company, the contractor’s *609surety (appellants) to recover for work done under a contract for the construction of a highway and bridge.
The main issue on appeal concerns the admission in evidence of the contents of a telephone conversation between appellee’s president and a third party as to the credit rating of Coopersmith. Appellants contend that such testimony was hearsay and inadmissible. We agree. j
Appellee’s president testified that after a telephone conversation with the third party he repeated to Coopersmith’s foreman the contents of that conversation. He then proceeded to testify, against vigorous objection, that he had told the foreman that the other party to the telephone conversation had said that Coopersmith’s credit was bad and that it was risky to extend credit to Coopersmith.
This case clearly falls within the general rule that verbal or written statements or declarations which are self-serving and are made in the absence of the other party to the transaction are inadmissible as hearsay evidence. Ulansey v. Juniata Park Medical Center, Inc., 406 Pa. 389, 392, 178 A. 2d 547, 548 (1962) and authorities cited therein.
Judgment reversed and new trial granted.